Case 4:19-cv-00570-SDJ Document 87 Filed 03/31/21 Page 1 of 2 PageID #: 1767




                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

 ESI/EMPLOYEE SOLUTIONS, L.P.,            §
 ET AL.                                   §
                                          §
 v.                                       § CIVIL NO. 4:19-CV-570-SDJ
                                          §
 CITY OF DALLAS, ET AL.                   §

                                  FINAL JUDGMENT

      This matter was before the Court on Plaintiffs’ Motion for Summary Judgment

and Memorandum in Support, (Dkt. #66), which sought entry of a declaratory

judgment and a permanent injunction against Defendants. The Court denied

summary judgment as to Plaintiffs’ Fourth Amendment claim, having dismissed that

claim as moot, but granted summary judgment in favor of Plaintiffs on their state

preemption claim. (Dkt. #86).

      It is therefore ORDERED, ADJUDGED, and DECREED as follows:

      1.     The Court hereby DECLARES that the City of Dallas’s Paid Sick Leave

Ordinance, Dallas, Texas, Ordinance No. 31181; Municipal Code § 20–1 through

20–12 (the “Ordinance”), is preempted by the Texas Minimum Wage Act, TEX. LAB.

CODE §§ 62.001–.205, and is thus in violation of the Texas Constitution. See 28 U.S.C.

§ 2201(a); FED. R. CIV. P. 57. The Ordinance is therefore immediately and

permanently ENJOINED and unenforceable against any person, business, or other

entity. See FED. R. CIV. P. 65.
Case 4:19-cv-00570-SDJ Document 87 Filed 03/31/21 Page 2 of 2 PageID #: 1768




      2.       Neither Defendants nor any officer, agent, servant, employee, attorney,

or other person in active concert with Defendants may enforce the Ordinance against

any person, business, or other entity.

      3.       Nothing in this Final Judgment shall be construed to preclude Plaintiffs

from.enforcing this Final Judgment in the event that Defendants fail to adhere to the

orders contained herein. Plaintiffs shall be authorized to seek compliance with the

Final Judgment through civil action in the United States District Court.

      4.       Each party shall bear its own costs, including attorney’s fees incurred in

this action.

      5.       All relief not expressly granted herein is DENIED.

      6.       The Clerk is directed to CLOSE this civil case.


        So ORDERED and SIGNED this 31st day of March, 2021.




                                                     ____________________________________
                                                     SEAN D. JORDAN
                                                     UNITED STATES DISTRICT JUDGE
